Case 1:14-cv-06601-DLI-CLP Document 221 Filed 04/22/19 Page 1 of 5 PageID #: 8185



 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK


 CHARLOTTE FREEMAN, et al.,

                              Plaintiffs,                       14-CV-6601 (DLI) (CLP)

               v.                                               NOTICE OF CHANGE
                                                                   OF ADDRESS
 HSBC HOLDINGS PLC, et al.,

                              Defendants.


        PLEASE TAKE NOTICE that, effective as of April 29, 2019, Hogan Lovells US LLP

 will have moved their offices and demand that a copy of all papers in this action from that date

 forward be served upon them at:

                                     Hogan Lovells US LLP
                                      390 Madison Avenue
                                     New York, NY 10017

        PLEASE TAKE FURTHER NOTICE that all of the email addresses, telephone numbers,

 and facsimile numbers affiliated with the New York office of Hogan Lovells US LLP will

 remain the same.


 Dated: April 22, 2019
                                                      /s/ Marc J. Gottridge
                                                        Marc J. Gottridge
                                                        Lisa J. Fried
                                                        Benjamin A. Fleming
                                                    875 Third Avenue
                                                    New York, NY 10022
                                                    (212) 918-3000
                                                    marc.gottridge@hoganlovells.com
                                                    lisa.fried@hoganlovells.com
                                                    benjamin.fleming@hoganlovells.com

                                                    Attorneys for Amicus Curiae
                                                    The Institute of International Bankers
Case 1:14-cv-06601-DLI-CLP Document 221 Filed 04/22/19 Page 2 of 5 PageID #: 8186



 TO:

  OSEN LLC
    Gary M. Osen
    Ari Ungar
    Peter Raven-Hansen
    Michael J. Radine
    William A. Friedman
  2 University Plaza, Suite 402
  Hackensack, NJ 07601
  (201) 265 6400
  (201) 265 0303 Fax

  TURNER & ASSOCIATES, P.A.
    C. Tab Turner
  4705 Somers Avenue, Suite 100 North Little
  Rock, AR 72116
  (501) 791-2277

  Attorneys for Plaintiffs


  MAYER BROWN LLP
    Mark G. Hanchet
    Robert W. Hamburg
  1221 Avenue of the Americas
  New York, NY 10020-1001
  (212) 506-2500
  mhanchet@mayerbrown.com
  rhamburg@mayerbrown.com

     Andrew J. Pincus
     Marc R. Cohen
     Alex C. Lakatos
     Paul Hughes
  1999 K Street, N.W.
  Washington, DC 20006-1101
  (202) 263-3000
  apincus@mayerbrown.com
  mcohen@mayerbrown.com
  alakatos@mayerbrown.com
  phughes@mayerbrown.com

  Attorneys for Defendants HSBC
  Holdings plc, HSBC Bank plc, HSBC Bank
  Middle East Limited and HSBC Bank USA, N.A.
                                               2
Case 1:14-cv-06601-DLI-CLP Document 221 Filed 04/22/19 Page 3 of 5 PageID #: 8187



  CLEARY GOTTLIEB STEEN &
  HAMILTON LLP
     Lawrence B. Friedman
     Jonathan I. Blackman
     Carmine D. Boccuzzi, Jr.
     Avram E. Luft
     Lewis J Liman
  One Liberty Plaza
  New York, NY 10006
  (212) 225-2000
  lfriedman@cgsh.com
  jblackman@cgsh.com
  cboccuzzi@cgsh.com
  aluft@cgsh.com
  lliman@cgsh.com

  Attorneys for Defendant Commerzbank AG


  SULLIVAN & CROMWELL LLP
    Michael T. Tomaino, Jr.
    Jeffrey T. Scott
    Jonathan M. Sedlak
  125 Broad Street
  New York, NY 10004
  (212) 558-4000
  tomainom@sullcrom.com
  scottj@sullcrom.com
  sedlakj@sullcrom.com

  Attorneys for Defendant Barclays
  Bank PLC




                                           3
Case 1:14-cv-06601-DLI-CLP Document 221 Filed 04/22/19 Page 4 of 5 PageID #: 8188



  SULLIVAN & CROMWELL LLP
     Sharon L. Nelles
     Bradley P. Smith
     Kerry Anne Tirrell
  125 Broad Street
  New York, NY 10004
  (212) 558-4000
  nelless@sullcrom.com
  smithbr@sullcrom.com
  tirrellk@sullcrom.com

  Attorneys for Defendant Standard
  Chartered Bank


  CLIFFORD CHANCE US LLP
     Jeffrey J. Golimowski
     Robert G. Houck
     Michael G. Lightfoot
  31 West 52nd Street
  New York, NY 10019-6131
  (212) 878-8000
  jeff.golimowski@cliffordchance.com
  robert.houck@cliffordchance.com
  michael.lightfoot@cliffordchance.com

     Katie L. Barlow
     Steven Thomas Cottreau
  2001 K Street KW
  Washington, DC 2006-1001
  (202) 912-5000
  katie.barlow@cliffordchance.com
  steven.cottreau@cliffordchance.com

  Attorneys for Defendant The Royal
  Bank of Scotland N.V. (formerly known
  as ABN AMRO Bank N.V.)




                                          4
Case 1:14-cv-06601-DLI-CLP Document 221 Filed 04/22/19 Page 5 of 5 PageID #: 8189



  CRAVATH, SWAINE & MOORE LLP
     Richard W. Clary
     John D. Buretta
     Michael T. Reynolds
  Worldwide Plaza
  825 Eighth Avenue
  New York, NY 10019
  (212) 474-1000
  rclary@cravath.com
  jburetta@cravath.com
  mreynolds@cravath.com

  Attorneys for Defendant Credit Suisse AG


  PEPPER HAMILTON LLP
     Jeremy D. Frey
  3000 Two Logan Square
  Philadelphia, PA 19103
  (215) 981-4445
  freyj@pepperlaw.com

     Matthew D. Foster
  600 14th Street, NW
  Suite 500
  Washington, DC 20005
  (202) 220-1235
  fosterm@pepperlaw.com

  Attorneys for Defendant Bank Saderat PLC




                                             5
